                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE
                       CRIMINAL ACTION NO. 5:09-CR-020-TBR-LLK

UNITED STATES OF AMERICA,                                                              PLAINTIFF


v.

ANTHONY DAVIS,                                                                       DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Anthony Davis’s pro se Motion for

Sentence to Run Concurrent. [R. 59.] The United States (hereinafter “the Government”)

responded. [R. 60.] This matter is now ripe for adjudication. For the reasons stated herein,

Davis’s Motion for Sentence to Run Concurrent, [R. 59], is DENIED.

       On April 6, 2017, after a final hearing to revoke Davis’s supervised release, the Court

ordered Davis to be committed to the custody of the Bureau of Prisons for a term of ten months

with no supervised release to follow. [R. 45 (Judgment/Order).] Upon appeal, the Sixth Circuit

Court of Appeals affirmed this Court’s judgment. [R. 53 at 5 (USCA Order Affirming).] Now,

Davis requests the Court to modify his sentence so as to run concurrent with the state sentence he

is currently serving. The Government responds that, under 18 U.S.C. § 3582(c), the Court has no

authority to act. [R. 60 at 2.] The Court agrees with the Government.

       Under 18 U.S.C. § 3582, the Court has jurisdiction to modify a defendant's term of

imprisonment under certain specified circumstances, but “unless the basis for resentencing falls

within one of the specific categories authorized by section 3582(c), the district court lacks

jurisdiction to consider the defendant's request.” United States v. Williams, 607 F.3d 1123, 1125

(6th Cir. 2010). Section 3582(c) provides:



                                                 1
       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that—

       (1) in any case--
               (A) the court, upon motion of the Director of the Bureau of Prisons, may
               reduce the term of imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are
               applicable, if it finds that--
                       (i) extraordinary and compelling reasons warrant such a reduction;
                       or
                       (ii) the defendant is at least 70 years of age, has served at least 30
                       years in prison, pursuant to a sentence imposed under section
                       3559(c), for the offense or offenses for which the defendant is
                       currently imprisoned, and a determination has been made by the
                       Director of the Bureau of Prisons that the defendant is not a danger
                       to the safety of any other person or the community, as provided
                       under section 3142(g);
                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission; and
               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal
               Rules of Criminal Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the
       Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
       defendant or the Director of the Bureau of Prisons, or on its own motion, the court
       may reduce the term of imprisonment, after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C. § 3582(c) (emphasis added). Here, Davis argues that the Court has authority to act

under 18 U.S.C. § 3582(c)(1)(A) due to his “potentially life threatening condition.” [R. 59 at 1.]

Davis mentioned a neurological medical condition in his previous Motion for Sentence to Run

Concurrent. [R. 55 at 1.] As the Court explained in response to Davis’s prior motion, [R. 58],

unless the Director of the Bureau of Prisons files the motion for a sentence reduction, the Court

has no authority to act under § 3582(c)(1)(A). See, e.g., Crowe v. United States, 430 F. App'x



                                                 2
484, 485 (6th Cir. 2011). Therefore, according to 18 U.S.C. § 3582(c), the Court lacks

jurisdiction to modify Davis’s sentence. Davis’s Motion for Sentence to Run Concurrent, [R.

59], is DENIED.

                                        CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED: Defendant Anthony Davis’s

Motion for Sentence to Run Concurrent, [R. 59], is DENIED.

       IT IS SO ORDERED.



cc: Counsel of Record

Anthony Davis, pro se             November 26, 2018
200473
LUTHER LUCKETT CORRECTIONAL COMPLEX
P. O. Box 6
LaGrange, KY 40031




                                               3
